DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/22/2021 have been fully considered but they are not persuasive. Applicant argues that Han does not teach: 
1. “for each feature point of the one or more feature points, determining a first distance between the first position and the second position; and determining, based at least in part on the one or more first distances, a target position of the subject”
2. “when the subject is located at a preset position” and the second information is obtained “when the subject is located at a candidate position.”
3. "for each feature point of the one or more feature points, determining a first distance between the first position and the second position,"
4. "generating, based on the target information, a virtual representation of the at least part of the subject; comparing the virtual representation of the at least part of the subject and the at least part of the subject located at each of one or more candidate positions, respectively."
However, Han clearly addresses applicant’s first and third argument in Fig. 4 (and its corresponding description) Steps 404 and 405 which teach obtaining the positions of the multiple marker points in the CT image to determine a target treatment center. At the same time, the target treatment center position can be compared with the planned treatment center position to obtain the difference between the target treatment center position and the planned treatment center position, ​​in the longitudinal direction of the treatment bed and the coordinates in the transverse direction of the treatment bed. When the difference between the target treatment center position and the planned treatment center position is less than the first threshold, the treatment bed is controlled to move to the target position, and the verification of the treatment center position is completed. Han also addresses applicant’s second argument in Step 401 and 403 wherein the claimed preset position and candidate positions relate to Han’s initial position and CT scan position, respectively. Han further addresses applicant’s fourth argument in Step 405 which teaches determining the position of the target treatment center by using the position of the marker point in the CT data, and obtain the difference between the position of the target treatment center and the planned treatment center. After using CT data for CT image reconstruction, the positions of multiple marker points can be obtained in the CT image, and the positions of multiple marker points can be used to determine a target treatment center position that needs to be verified. In this case, the target information is taught by the CT data and the virtual representation is taught by the CT image.
Applicant also argues the combination of Han and Reilly in view of canceled claim 18, and now amended claim 16. However, it should be noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 11, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han (CN 108853755A).
With regards to claims 1, 11, 13, and 15, Han discloses a method and device for verifying the position of a therapeutic center, the method comprising: obtaining first information of at least part of a subject when the subject is located at a preset position, the first information including at least a first set of position data of the at least part of the subject (Fig. 4; Step 401) (identifying and marking general location of tumor using marking points on the patient’s body); determining, based on the first information, a first position of each of one or more feature points located on the at least part of 
With regards to claim 3, Han discloses the claimed marker [0050-0051].
With regards to claims 4 and 5, Han discloses the claimed determination steps [0071-0074]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 12, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Reilly (US 20200138329 A1). 
With regards to claims 2, 12, 16, 17, and 20 Han discloses the claimed invention according to claim 1 further comprising a radiation assembly, configured to emit radiation beam; and a table, configured to support a subject (Fig. 3), but does not teach the claimed holographic imaging device. Reilly is in the field of positioning a patient on a treatment device comprising the claimed configuration (Abstract). Substituting the imaging device taught by Han with the imaging device taught by Reilly would have been obvious since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
With regards to claim 19, Han does not explicitly teach the claimed steps. However, determining the spatial relationship between a subject and the moving parts of a treatment/imaging device was generally known in order to prevent harm to the subject. In view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Han with the claimed step.



Claim(s) 6-10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han.
With regards to claims 6-9 and 14, Han discloses readjusting positions wherein the distance exceeds a threshold [0076-0081], but does not specify the claimed steps. Nevertheless, the specific information data as claimed would have been obvious and considered a matter of routine design choice in view producing accurate placement.
With regards to claim 10, Han does not explicitly teach the claimed steps. However, determining the spatial relationship between a subject and the moving parts of a treatment/imaging device was generally known in order to prevent harm to the subject. In view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Han with the claimed step.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884